Citation Nr: 1715610	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  05-25 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C, and if so, whether service connection for hepatitis C, to include as secondary to the service-connected PTSD disability is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disorder (GERD).

4.  Whether new and material evidence has been received to reopen a claim of service connection for lumps on body/subcutaneous lipomas (claimed as right elbow and stomach growths/fat lumps). 

5.  Whether new and material evidence has been received to reopen a claim of service connection for laryngeal cancer (claimed as vocal cord tumors/hoarseness). 
6.  Entitlement to service connection for fibromyalgia. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to specially adaptive housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issues on appeal were previously remanded in December 2009.

The Board notes that VA treatment records dated from January 2014 to August 2016 have been received since the most recent November 2012 supplemental statement of the case; however, as the Board is reopening the claims for service connection for hepatitis C and peripheral neuropathy and is remanding the remaining issues on appeal, there is no prejudice to the Veteran because the agency of original jurisdiction (AOJ) will have an opportunity to review the evidence.  38 C.F.R. 
§ 20.1304 (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Below, the Board determines that new and material evidence has been received to reopen previously denied service connection claims for hepatitis C and peripheral neuropathy.  The issues of entitlement to: (1) service connection for hepatitis C (reopened), to include as secondary to the service-connected PTSD disability; (2) service connection for peripheral neuropathy (reopened); (3) whether new and material evidence has been received to reopen a claim of service connection for GERD; (4) whether new and material evidence has been received to reopen a claim of service connection for lumps on body/subcutaneous lipomas (claimed as right elbow and stomach growths/fat lumps); (5) whether new and material evidence has been received to reopen a claim of service connection for laryngeal cancer; (6) entitlement to service connection for fibromyalgia; (7) entitlement to service connection for COPD;(8) entitlement to service connection for hypertension; and (9) entitlement to specially adaptive housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2000 rating decision denied service connection for hepatitis C; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the August 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.

3.  An unappealed January 2004 rating decision denied service connection for peripheral neuropathy; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

4.  The evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the August 2000 rating decision is new and material; the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The evidence received subsequent to the January 2004 rating decision is new and material; the claim for service connection for peripheral neuropathy is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  The January 2004 rating decision, which denied service connection for peripheral neuropathy, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  In this case, the Veteran's previously denied claims for service connection for hepatitis C and peripheral neuropathy are reopened, as explained below, and the reopened claims are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.


New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Hepatitis C

The Veteran was initially denied service connection for hepatitis C in an August 2000 rating decision because there was no evidence that the Veteran disorder was incurred in service or was otherwise related to service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the August 2000 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2000 rating decision included service treatment records, VA treatment records from 1998 to 1999, an Agent Orange evaluation report dated in December 1999, and unrelated psychiatric treatment records.  

In support of the current application to reopen service connection for hepatitis C, the new evidence associated with the record since the August 2000 rating decision includes, in pertinent part, a May 17, 2016 VA treatment record where the Veteran was seen for his hepatitis C disability.  The physician specifically noted that the Veteran was "likely infected in Vietnam."  The new evidence also includes an April 2010 VA hepatitis examination report.   

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA treatment record is new and material as it relates to an unestablished fact necessary (nexus to service) to substantiate the claim for service connection for hepatitis C.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Reopening of Service Connection for Peripheral Neuropathy

The Veteran was initially denied service connection for peripheral neuropathy in January 2004 rating decision because there was no evidence that the Veteran disorder was incurred in service or was otherwise related to service, to include herbicide exposure.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Therefore, the January 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the January 2004 rating decision included service treatment records, VA treatment records from 1998 to 2002, an Agent Orange evaluation report dated in December 1999, a November 2003 VA examination report, and unrelated psychiatric treatment records.  

In support of the current application to reopen service connection for peripheral neuropathy, the new evidence associated with the record since the January 2004 rating decision includes, in pertinent part, an April 2010 VA examination report.  The January 2004 VA examiner diagnosed the Veteran with idiopathic polyneuropathy "most probably secondary to emphysema and chronic obstructive pulmonary disease affecting nerves of both upper and nerves of both lower extremities."  Notably, the Veteran's COPD disorder is currently on appeal.

After a review of all the evidence of record, lay and medical, the Board finds that the April 2010 VA examination is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy.  In this regard, the Veteran's COPD is currently on appeal, and if granted, would potentially serve as a basis to support secondary service connection for the Veteran's peripheral neuropathy.  See 38 C.F.R. § 3.310 (2016).  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

ORDER

New and material evidence having been received; the claim of service connection for hepatitis C is reopened; to this extent only, the appeal is granted.

New and material evidence having been received; the claim of service connection for peripheral neuropathy is reopened; to this extent only, the appeal is granted.


REMAND

Remand is necessary to obtain outstanding medical records and an addendum addressing the etiology of the Veteran's hepatitis C. 

VA Treatment Records

As noted above, additional VA treatment records dated from January 1, 2014 to August 25, 2016 were associated with the claims file by the RO since the most recent November 2012 Supplemental Statement of the Case (SSOC).  These VA treatment records discuss the Veteran's disorders currently on appeal.  However, neither the Veteran nor his representative waived AOJ review of this additional evidence.  Accordingly, a SSOC must be issued which takes into consideration the evidence associated with the claims file since the November 2012 SSOC.  See 
38 C.F.R. §§ 19.31, 19.37 (2016).

Moreover, the November 2012 SSOC indicated that VA treatment records had been obtained up to November 23, 2010.  As indicated above, the RO associated new VA treatment records from January 1, 2014 to August 25, 2016; as such, it appears that VA treatment records from November 24, 2010 to December 31, 2013 have not been obtained and associated with the claims file.  Any outstanding medical records could potentially pertain to any of the claims on appeal.  Accordingly, a remand is warranted.  

Hepatitis C

In January 2006, the Veteran reported that he had engaged in at-risk behaviors during service.  See Risk Factors for Hepatitis C Questionnaire dated January 4, 2006.  Specifically, the Veteran indicated that he was engaged in high-risk sexual activity while in Vietnam and shared razor blades in Vietnam.  He denied the use of intravenous or intranasal drugs, tattoos, blood transfusions, or acupuncture or use of non-sterile needles.  The Board further notes that he was treated for shrapnel wounds to his right leg in Vietnam.  A January 2001 VA treatment record also advises of abnormal liver function tests "since 1972."

As noted above, following the most recent November 2012 SSOC, VA treatment records were associated with the claims file dated from January 2014 to August 2016.  In a May 17, 2016 VA treatment record, the Veteran was being seen for his hepatitis C disability.  The physician specifically noted that the Veteran was "likely infected in Vietnam."  As discussed above, the AOJ has not considered these newly obtained VA treatment records.  Also, neither the Veteran nor his representative has waived initial review by the AOJ of this evidence.  

Further, pursuant to the Board's December 2009 remand, the Veteran was afforded a VA hepatitis examination in April 2010.  The examiner indicated that the claims file had been reviewed; however, he opined that there was no information that allowed one to state that the Veteran had at least as likely as not a 50 or greater probability of developing hepatitis C related to military service or incident in the service.  Specifically, the examiner stated that the Veteran's only known causes or risk factors that were related to the transmission of the disease include unprotected sexual intercourse, "which occurred prior to and after military service" and tattoos which were placed after military service.  The Veteran denied having blood transfusion, intravenous or intranasal drugs, and had never had any blood exposures with open wounds where the carriage of hepatitis C would be likely.  As a result, the examiner reasoned that there was insufficient information to consider the claim.

The Board finds the Apri 2010 VA examination to be inadequate.  Although the examiner indicated that he had reviewed the claims file, it does not appear that a thorough review was conducted.  Although the Veteran denied the use of intravenous drugs during the examination, other medical evidence of record overwhelmingly demonstrates that the Veteran used drugs, including heroin, following service separation.  See e.g., April 2010 VA neurological examination (Veteran stated that he had used heroin intravenously for 5 years after Vietnam); see November 2003 VA scars examination (Veteran reported history of opiate dependence and drug abuse); see September 2000 VA examination report (examiner noted that the Veteran readily admitted that he used alcohol, as well as illicit street drugs, regularly to help "curb his sleep disturbance, anger, and to calm his temperament and his aggression.").  

Further, the April 2010 VA examiner failed to discuss that the Veteran was treated for shrapnel wounds to his right leg in Vietnam and that a January 2001 VA treatment record advised of abnormal liver function tests "since 1972."  

Additionally, the Board finds that clarification is needed to determine if the Veteran's drug abuse was caused or aggravated by the service-connected PTSD disability, and if so, whether the Veteran's substance abuse was as likely as not the causative factor in the development of his hepatitis C.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records dated from November 24, 2010, to December 31, 2013, and from August 26, 2016 to the present.

2.  Then, the forward the Veteran's claims folder to an appropriate medical expert to obtain an addendum etiology opinion regarding the Veteran's hepatitis C.  The examiner is specifically requested to review all pertinent records associated with the claims folder, specifically pertaining to his documented substance abuse history involving multiple substances, including heroin with possible injection/intranasal use.

Following such review, the examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse was caused or aggravated by the service-connected PTSD disability.  (Note: the Veteran has indicated that he used alcohol and drugs to curb his psychiatric symptoms.  See September 2000 VA examination report).

(b)  If so, is it at least as likely as not (50 percent or greater probability) that hepatitis C is causally related to the substance abuse found to be secondary to service-connected psychiatric disability.  In so doing, the examiner is asked to provide a full discussion of all possible modes of transmission from such substance abuse.  

A complete rationale for any opinion given should be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ should review the record, including all evidence received since the most recent issuance of the November 2012 SSOC, and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a SSOC and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


